Citation Nr: 0502133	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  04-10 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than April 29, 
1999, for the grant of service connection for post-traumatic 
stress disorder, based upon grounds other than clear and 
unmistakable error (CUE) in the Board decision of March 1997.  

2.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from December 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating determination by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In January 2005, the Board granted 
the appellant's motion to advance his appeal on the Board's 
docket.  

The Board has noted that both the appellant and his local 
representative have submitted arguments alleging that the 
March 1997 decision by the Board should be vacated due 
essentially to procedural deficiencies.  Neither the 
appellant nor his representative has filed a formal motion 
with the Board seeking review of the March 1997 decision 
based upon CUE, nor have their arguments to date satisfied 
the specific pleading requirements of 38 C.F.R. § 20.1404.  
The appellant is therefore advised that a motion to revise a 
Board decision based upon CUE must be in writing, signed by 
the moving party or that party's representative, and satisfy 
certain other, formal requirements.  See 38 C.F.R. 
§ 20.1404(a).  Such a motion must be filed with the Director, 
Management and Administration (01E), Board of Veterans' 
Appeals, 810 Vermont Avenue, NW, Washington, D.C. 20420.  
This motion "must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice..."  38 C.F.R. 
§ 20.1404(b).  

The present decision of the Board is limited to a 
consideration of the question of an earlier effective date 
for service connection for PTSD on grounds other than CUE in 
the March 1997 Board decision, an issue which has not yet 
been raised by the appellant.  The issue of entitlement to an 
initial rating for PTSD in excess of 30 percent is the 
subject of the Remand that follows the order section of this 
decision.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issue decided herein have 
been accomplished.  

2.  Entitlement to service connection for PTSD was denied by 
a Board decision dated in March 1997.  

3.  An unappealed rating action dated in June 1997 held that 
new and material evidence had not been submitted to reopen 
the previously denied claim seeking service connection for 
PTSD.  

4.  Service connection for PTSD was later granted based upon 
a reopened claim received on April 29, 1999.  

5.  The evidentiary record, including VA outpatient treatment 
records dating from 1996 to 2000, does not reflect an 
informal claim seeking service connection for PTSD earlier 
than April 29, 1999.  


CONCLUSION OF LAW

Entitlement to an effective date earlier than April 29, 1999, 
for the grant of service connection for PTSD is not 
established on a basis other than CUE in the March 1997 Board 
decision.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.150, 3.155, 3.157, 3.400 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The RO issued a letter to the appellant dated June 28, 2002, 
which was intended to satisfy the notification requirements 
of the VCAA pertaining to the appellant's original claim 
seeking service connection for PTSD.  A precedent opinion by 
the VA General Counsel (VAOPGCPREC 8-2003 (Dec. 22, 2003)) 
held that, in appeals such as the present one which are 
generated by a notice of disagreement with a VA rating 
determination on a claim for which VA has already given the 
notice required by 38 U.S.C. § 5103(a), VA must issue a 
statement of the case if the disagreement is not resolved, 
but the VCAA does not require VA to provide additional notice 
of the information and evidence necessary to substantiate the 
newly raised claim.  This precedent opinion by the VA General 
Counsel is legally binding upon the Board.  See 38 U.S.C.A. 
§ 7104(c).  The required statement of the case was issued to 
the appellant on March 4, 2004.  

Moreover, neither the appellant nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the present claim seeking an 
earlier effective date for service connection for PTSD, and 
the Board is also unaware of any such outstanding evidence or 
information.  In seeking to have this appeal advanced on the 
Board's docket, the appellant did not indicate that any 
additional evidence was outstanding.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Service connection for PTSD was denied by the Board in an 
unappealed decision dated in March 1997.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Subsequently additional evidence was received, and an 
unappealed rating action dated in June 1997 held that new and 
material evidence had not been received to reopen the claim 
seeking service connection for PTSD.  This rating action also 
became administratively final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.302.  

Service connection for PTSD was eventually granted on the 
basis of new and material evidence received in connection 
with a reopened claim received on April 29, 1999.  This new 
evidence included medical evidence which established that the 
appellant has PTSD due to various traumatic incidents in 
service.  

The effective date of an award of disability compensation 
benefits based upon a reopened claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later, with an exception not pertinent to this appeal.  
38 C.F.R. § 3.400(r).  

Thus, pursuant to 38 C.F.R. § 3.400(r), the effective date 
for a grant of service connection for PTSD in this case could 
not legally be earlier than the date of receipt of the 
reopened claim.  A review of the evidentiary record, 
including VA outpatient treatment records dating from 1996 to 
2000, does not reveal any informal claim seeking service 
connection for PTSD which was dated or received earlier than 
April 29, 1999.  See 38 C.F.R. §§ 3.150, 3.155, 3.157.  
Accordingly, ignoring for the time being the possibility of 
CUE in the March 1997 Board decision, entitlement to an 
effective date earlier than April 29, 1999, for the grant of 
service connection for PTSD is not established.  


ORDER

To the extent indicated above, an effective date earlier than 
April 29, 1999, for the grant of service connection for PTSD 
is denied.  


REMAND

The appellant has been receiving regular outpatient care for 
his service-connected PTSD at a VA facility.  However, the 
current evidentiary record does not reflect any VA outpatient 
treatment records later than April 2003, almost two years 
ago.  The latest VA psychiatric examination of the appellant 
for rating purposes also dates from April 2003 and is no 
longer current.  Finally, the appellant's employment status 
with the U.S. Postal Service is unclear, based upon the 
evidence currently in the claims file; further clarification 
on this point would be most helpful to the Board in its 
appellate review of the claim.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should request the appellant 
to provide information clarifying his 
current employment status; and the 
circumstances surrounding the termination 
(if applicable) of his employment with 
the U.S. Postal Service.  

2.  The veteran should be requested to 
provide any pertinent evidence in his 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to treatment or 
evaluation of his PTSD during the period 
of this claim or to provide the 
identifying information and any 
authorization necessary to enable the RO 
to obtain such evidence on his behalf.

3.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant, as well as copies of all 
VA psychiatric treatment records for the 
period since April 2003.  

4.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

5.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA psychiatric examination in 
order to determine the current degree of 
severity of his service-connected PTSD.  
The claims files must be made available 
to and reviewed by the examiner.  The 
examiner is requested to describe 
specifically the current symptoms and 
manifestations of the appellant's PTSD 
and to specify whether the appellant's 
repeated instances of violent behavior in 
his workplace are manifestations of PTSD 
or of some other condition.  The examiner 
is also requested to provide a GAF score 
and an explanation of this score as part 
of this rating examination, and to 
specify the degree to which the service-
connected PTSD interferes with the 
appellant's ability to obtain and retain 
substantially gainful employment.  The 
rationale for all opinions expressed 
should also be provided.  

6.  After all appropriate development has 
been completed, the RO should 
readjudicate the current claim seeking an 
initial rating in excess of 30 percent 
for PTSD on a de novo basis.  

If the benefit sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


